Title: From Abigail Smith Adams to Julia Stockton Rush, 24 September 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



my dear Madam
Quincy Sepbr 24th 1813

will you give me leave to introduce to your acquaintance the Rev’d mr Coleman, a gentleman who is setled in a Neighbouring Town my Neighbourhood, and who is travelling for his Health. both the president and myself your Friend have a high Respect and esteem for this Gentleman, who is what every Clergyman ought to be a liberal Christian, a Gentleman of Science taste & literature—and what I know must recommend him to you, is that he is a great admirer of the Character and writings of our late dear Friend, “and Says it would be interesting to him to See any one Connected with that truly great and good Man”
were I to draw the Character of mr Coleman, I Should transcribe it from Cowper
I would express him Simple, grave, Sincere;
In doctrine uncorrupt; in language plain;
And plain in manner, decent, solemn, chaste,
And natural in gesture. much impressed
Himself, as conscious of his awful charge
And anxious mainly that the flock he feeds
May feel it too. Affectionate in look,
And tender in address.
any Civility you will be kind enough to offer him, by yourself or Son will be gratefully acknowledged—he wishes to See whatever is interesting to a Stranger in public institutions &c in your city—he has Letters from respectable Gentlemen here—
my dear Friend Since I wrote you last I have been calld to drink deep of the bitter cup of affliction—my Dear and only daughter Mrs Smith died here the last Month. you will recollect that the advice given her by your our dear Friend determined her to Submit to an opperation for a cancer—it Succeed So as to remove all our fears—but early in the last year, the other Breast became hard—and callous. She Sufferd Severe pain in her Back and Limbs. the poison diffused itself through her whole frame deprived her of the use of her Limbs—and renderd her a mere criple—weak suffering and debilitated—She determined upon comeing to her Native house, and to See her parents once more, was her most earnest desire. with uncommon resolution She undertook the journey attended by her Sister Nancy Smith & her son and daughter they reachd here in july. every aid advice and assistance was calld in by us, but the decree was gone forth. continual spasms in her stomack & Bowels could only be releived by opium, and three weeks after She arrived She expired to the inexpressible grief of her Parents Husband & children—a pattern of patience Resignation & Submission, her Death was but a transcrip of her Life—for many and various were the Changes through which She had past. my hope and Consolation is that her last change introduced her to a world where the weary are at rest and to the Society of the just made perfect—I can add no more—but that it will always give me pleasure to hear from you and to know that You are in the enjoyment of health I am dear / Madam your / Friend
Abigail Adams—